LITTLER MENDELSON, P.C.
393 Bush Siraat

h Floor
San Francisco. cA
416 433 1940

YN Dn WNW KR WH ND

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

gatod

Case 4:18-cv-01402-PJH Document 117

KRISTIN E. HUTCHINS, Bar No. 184429

DEBORAH O. OLALEYE, Bar No. 315838

LITTLER MENDELSON, P.C.

333 Bush Street, 34th Floor

San Francisco, California 94104

Telephone: 415.433.1940

Facsimile: 415.399.8490

Email: khutchins@littler.com
dolaleye@littler.com

Attorneys for Defendant
SERVICE WEST, INC.

MARK J. DIVELBISS, Bar No. 142084
LAW OFFICES OF MARK J. DIVELBISS
5938 Rincon Drive

Oakland, CA 94611

Telephone: (510) 339-1755

Email: mark@mjd-law.com

Attorneys for Defendant
RUDOLPH AND SLETTEN, INC.

Filed 08/21/19 Page 1 of 35

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

GEORGETTE G. PURNELL,
Plaintiff,
V.
RUDOLPH AND SLETTEN INC.,

Defendant.

 

GEORGETTE G. PURNELL,
Plaintiff,
v.
SERVICE WEST, INC.,

Defendant.

 

 

 

 

Lead Case: 4:18-cv-01402-PJH
Consolidated with 4:18-cv-01404-PJH

DEFENDANTS’ NOTICE OF MOTION AND
MOTION FOR SUMMARY JUDGMENT OR,
IN THE ALTERNATIVE, PARTIAL
SUMMARY JUDGMENT; MEMORANDUM
OF POINTS AND AUTHORITIES IN
SUPPORT THEREOF

Date: September 25, 2019
Time: 1:30 P.M.

Courtroom: 3

Judge: Hon. Phyllis J. Hamilton

R&S Complaint Filed: March 2, 2018
SW Complaint Filed: March 2, 2018

1 Case No. 4:18-cv-01402-PJH

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
aI DQ nA &

wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

4th Floor

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 2 of 35

NOTICE OF MOTION AND MOTION
TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that, on September 25, 2019, at 1:30 p.m. at the United
States District Court for the Northern District of California, Courtroom 3, 3rd Floor, at 1301 Clay
Street, Oakland, California 94612, before the Hon. Phyllis J. Hamilton, Defendants Service West,
Inc. (“Service West”) and Rudolph and Sletten, Inc. (“Rudolph & Sletten”) (collectively,
“Defendants”) will move the Court, pursuant to Federal Rule of Civil Procedure 56, for an order
entering summary judgment, or in the alternative, partial summary judgment, against Plaintiff
Georgette G. Purnell (‘Plaintiff’) on each and all of Plaintiff's causes of action.

Defendants bring this motion the grounds that, as to all of Plaintiff's causes of action,
there are no genuine issues as to any material fact and Defendants are therefore entitled to
judgment as a matter of law. Specifically, Defendants seek summary judgment, or in the alternative,
partial summary judgment, because: |

Plaintiff's claims alleging hostile work environment harassment based on national
origin, sex, and race in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C
§ 2000e et seq., fail as a matter of law because: (1) Plaintiff was not subjected to “severe or
pervasive” conduct or an abusive environment because of her national origin, sex, or race; and (2)
Defendants took reasonable steps to prevent harassment, and promptly took appropriate remedial
action in response to Plaintiff's allegations of harassment.

Plaintiffs claim alleging retaliation in violation of Title VII fails as a matter of law
because Plaintiff has not and cannot establish a causal connection between the alleged protected
activity in which she participated and any adverse employment action. Furthermore, Plaintiffs
employment was terminated for legitimate, non-retaliatory, and non-pretextual reasons.

Plaintiffs claim for punitive damages fails because she cannot establish that
Defendants acted with malice or reckless indifference toward her federally protected rights.

This Motion is based on this Notice of Motion, the Memorandum of Points and
Authorities in support thereof, the Declarations of Ruben DeLeon, Terence Huie, Julie Jacobs,

Jennifer Farinha, and Deborah O. Olaleye and all exhibits thereto, all pleadings and papers on file in

2 Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 3 of 35

1 | this action, and such evidence and argument as counsel and Plaintiff in Pro Per Purnell may present

2 || to the Court at the hearing on this Motion.

SI HOH WN Bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28
LITTLER MENDELSON, P.C. 3 Case No. 4:18-cv-01402-PJH

veh Stest

san Fra es gare DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
Me sapiete MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
i)

AN DO A He WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
333.8 It

ash Slee!

495 433 1940

 

 

II.

III.

IV.

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 4 of 35

TABLE OF CONTENTS
PAGE
INTRODUCTION o.oo cecsscsssesseesseeseesceesessccssesscessesnessesssessssseesecseceseesseseeseesssesssasenseenees 10
STATEMENT OF THE ISSUES TO BE DECIDED... eeeeececeeseessessessessceeenscesseneeeseeenees 11
STATEMENT OF FACTS o.oo. cceccessessecsssseseeseesescssescessssesceseesescsescenssseseensesensessesesssseseeeneas 12
A. Defendants Service West and Rudolph & Sletten ..........ccccccssessecsseseescsseesseeeensens 12
1. Service Wet, INC........csscssssesssessccsrscssscessccssscsssssssscsssesssssssscsesenssevssssesassesees 12
2. Rudolph and Sletten, Inc... ceessessessessesceeccessccesseseessesseseesecseseeseeeeeens 12
B. Plaintiff's Initial Employment With Service West And Subsequent Transfer
To Rudolph & Sletten... eessesceccseecesseseeeeccsessesecsesecsessessessesesseesseeseseeeesseneeaees 13
Cc. Plaintiff's Pattern Of Unexcused Work Tardiness And Absences Began
Shortly After Being Hired 0.0... ccc cccsessessesssscsssessessessescesececsecesessessesseseesnesscsessesses 13
D. Mike Jones’ Complaint To Human Resources About Plaintiff, Plaintiff's
Counter-Complaint Against Jones, And The Subsequent Investigation .................. 14
E. Plaintiff's Continued Workplace Tardiness During And After Rudolph &
Sletten Human Resources’ Investigation ..........cccccccssesssesscsssessscscssscsecsessssssssesessesees 15
F, The End Of Plaintiff's Employment With Defendants..............cccssescecsersereeteeeseees 16
1. Plaintiffs Last Day of Work with Rudolph & Sletten occ. eeeeseeteeeees 16
2. Termination Of Plaintiff's Employment with Rudolph & Sletten................. 16
LEGAL STANDARD FOR SUMMARY JUDGMENT. 0... ccccccssscssstsesesseesseesesseceeeseeaees 18
LEGAL ARGUMENT ........ccececccessccessccesseessceecessecescseesaeeessesesssesecuseeesacessnsecssaecessaeeesseeeessaees 19
A. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On National Origin, Her Claim
Fails... eeececscccseeeneeesecesseesesesseerscessscesasesscensesesseesscesaeesseescessseeseeeneesreeseeeesseeeneeenes 19
1. Plaintiff's Factual Claims Re Alleged Hostile Work Environment
Harassment Based On National Origit........ccceeecsssessecsccescesneeseecescsteeeenees 19
2. Even If Taken As True, The Facts Alleged By Plaintiff Do Not
Support A Claim For Hostile Work Environment Based On National
Origin As A Matter Of Law... cccesscescessesescceetessecesseesetesssceseesseeseeeesees 19
B. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On Her Sex, Her Claim Fails.......... 20
1. Plaintiff's Factual Claims Re Alleged Hostile Work Environment
Harassment Based On Her Sex... ceeescccssssecceerssececessnceesrssseesessanecessseneenees 20

4,

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
LITTLER MENDELSON, P.C.
333 Bush Sire:

34ts Floor
San Francisco, cA

“sO

10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

et

gatod

415 433 1940

 

 

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 5 of 35

TABLE OF CONTENTS
(CONTINUED)
PAGE

Even If Taken As True, The Facts Alleged By Plaintiff Do Not
Support A Claim For Hostile Work Environment Sexual Harassment
AS A Matter Of Law uo... ccceccscessesssecssecetecseeesssensseesacecaceseesessesseseseessucessesenes 20

Cc. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On Her Race, Her Claim Fails........ 22

1,

Plaintiff's Factual Claims Re Alleged Hostile Work Environment
Harassment Based On Her Race......cccsscssssscesesssesssssssesessessessesaeeasesesasensees 22

Even If Taken As True, The Facts Alleged By Plaintiff Do Not
Support A Claim For Hostile Work Environment Racial Harassment
AS A Matter Of Law 00... eecsescssscscesceeesesesesscesccseaesesseseseceneeecenseeasneeneeeeets 23

a.

Plaintiff's Subjective Belief That Being Told That She Still
Had Her Job Was Due To An Industry Connection Does Not
Support A Claim That It Was Racial Harassment ...........:cesesesecereees 23

Comments That Were Not Directed At Plaintiff Or That Were
Made Outside Her Presence Cannot Support A Claim Of
HAarasSMe nt ..........sccccsssccccssscececscucnsecsecscecesccesecscssceccssccecuaseeececsesesenacece 24

Jones Isolated Use Of The “N-Word” Directed Toward
Plaintiff Does Not Constitute Actionable Harassment .............s0000008 25

Even If Plaintiff Could Establish A Prima Facie Case Of Hostile Work
Environment Harassment Based on Race, Defendants Are Not Liable ........ 26

a.

When Apprised Of Mike Jones’ Alleged Harassment,
Defendants Took Prompt Effective Remedial Action... ccs 26

To The Extent Plaintiff Believed She Experienced Racial

Harassment By Marshall, Her Claim Fails Because She Did

Not Avail Herself Of The Preventative And/Or Corrective
Opportunities Set Forth In Defendants’ Policies... eeeeeeeeeeees 27

D. Plaintiff's Retaliation Claim Fails For Myriad Reasomns...........ccccccsssccsssseessteeesseeenees 28

l.

2.

G2

Plaintiff's Factual Claims Re Alleged Retaliation..............ccccesssceesseeeseeenees 28

Even If Taken As True, The Facts Alleged By Plaintiff Do Not
Support A Prima Facie Case Of Retaliation 0... eee esceseseceeeeeeteceteeeseees 29

a.

Apart From Plaintiff's Termination, The Acts Of Alleged
Retaliation Do Not Constitute Adverse Actions..............cccceceseeeseeeeee 29

There Is No Causal Connection Between Plaintiff's Complaints
About Mike Jones And Her Separation From Employment.............. 31

Defendants Have Articulated A Legitimate, Non-Retaliatory Reason
For The Termination Of Plaintiff's Employment ............. ce eesceseeeseeeeseeees 31
5.

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
nA & WwW NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LITTLER MENDELSON, P.C.
333 Basn Street
sain

415 432 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 6 of 35

TABLE OF CONTENTS
(CONTINUED)
PAGE
4, Plaintiff Cannot Establish That Defendants’ Proffered Reason For Her
Termination Is Pretext ...........c cc csseseseccccceeeeeeeeesees sacceesscvseseescecssesscecnenesnscessesees 32
E. Because Plaintiff Cannot Demonstrate Defendants Acted With Malice Or
Reckless Indifference Towards Her, And Because Defendants Made Good
Faith Efforts To Comply With Title VII, Plaintiff's Punitive Damages Claim
Fails.ic.ccccccccccccctcccsccccccccccccccccecesesscesesceseeeesesssescsescessenscssnssssssssssscncescnecesasecaacenseecsesoscees 33
VI. CONCLUSION... ceccccccccesssscssscsccsecssescscscccccecescesscssaceectsecesccaseceeeesescssasscsssesscesssuceeesevsceenes 34

6.

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
N DA Wn FSF WW NW

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENOELSON, P.C.
333 Bush Street

415 433 1940

 

 

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 7 of 35

 

TABLE OF AUTHORITIES
Page(s)

Federal Cases
Alvarado v, FedEx Corp.,

2006 WL 644875 (N.D. Cal. Mar. 13, 2006) .....cecccsccssscssssssssescscscsssscscscssscscssssssessssscssavscesseveees 26
Anderson v. City & Cty. of San Francisco,

169 F. Supp. 3d 995 (N.D. Cal. 2016) ....ccccccccccssssssssscscscsscscscsecsssccscsessessesescsescesssesenacseseeassesesaes 30
Anderson v. Liberty Lobby, Inc.,

ATT US. 242 (1986)... ccccscssscsssscssseseccscsesesesnsesesessssssssssesesesesssesssecscsesssessescesscsesssssscscassssessssssssuaees 18
Barnett v. Dep't of Veterans Affairs,

153 F.3d 338 (Oth Cir. 1998) oo ecssssssssssesssesessescssscecscsssessssssescscscscssssusssssssesassvasessscasacsescnaeseas 21
Block v. Solis,

436 F. App’x 777 (9th Cir. 2011) eee ceccessssssscssssssesesssscsessesesecssssscscsssscsssssacsesssscsessessacensaceeseeaes 32
Brooks v. City of San Mateo,

229 F. 3d 917 (9th Cir, 2000) ..cesecessecesecccsecseccssecsssessuccenecsssssssesssssssecsssesssssssssssesssucsssecssesesesssavessecs 24
Burlington Indus. v. Ellerth,

S24 U.S. 742 (1998)... .csccssscscscssscescssecesessecesessesesescssssssessesssessestsacsesessesssacsssesscsssssessssssevessssavacs 21,27
Cavalier v. Clearlake Rehab. Hosp., Inc.,

306 F. App’x 104 (Sth Cir, 2009) oo. ecscscsssesssessssesssesesesesesessesesescsssesecssscssscscssssssssssvscsossessesenaees 24
Celotex Corp. v. Catrett,

ATT U.S. 317 (1986)... ccccsescssescesesceecesessesessesessesessecesseseesesseseseessesececsecsesesssseasscesencssesssessecsssnerees 18
Chan v. Ramada Plaza Hotel,

2003 WL 22159061 (N.D. Cal. Sept. 12, 2003)... cceecsssscsscesscecesscessessccsevsecssscsscsssssssssscsesssssene 18
Clark County Sch. Dist. v. Breeden,

532 U.S. 268 (2003)... sce eescsscscescessesesssesssressessesssesssscesensesssessesscsseaeensessensesscatensessesssssseesesesscnecesons 21
Cornwell v. Electra Cent. Credit Union,

439 F.3d 1018 (9th Cir. 2006) oe eeescsessessesesseseescseeseesessesessessseecessesesecseseesesnsssesssscseseasesssesseses 23
Dupree v. Apple, Inc.,

2017 WL 2617978 (N.D. Cal. June 16, 2017), aff'd, 715 F. App’x 798 (9th Cir.

2O18) ...eecscssssssccsscsscesecsssesecessessesscescessssssensesssscesecsecssseseeesseesssensesssessenseeneecaeesssssenesseeseeeseesesseessees 23
Johnson v. TCB Constr. Co.,

334 F. App’x 666 (Sth Cir. 2009) 0... ccscscsssssecsscsssesscessesscssecessesececeessesseeseeeseesssssseseseeesseseseneees 24

7 Case No. 4:18-cv-01402-PJH

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
333 Bush Streat

 

 

495 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 8 of 35

Knight v. Brown,

485 F. App’x 183 (Oth Cir, 2012) occ cscescsssssessessessesessecsessessssscssessesseeseeneesceecssessusascessssssesseseses 24
Kolstad v. American Dental Ass’n,

527 U.S. 526 (1999)... ee cecesseneeseseescesecneescecesseesessseseesesssssesssssessceecesesssssssassasesesseeascssensenssasensensens 33
Kriss v. Sprint Communications Co. Ltd. P’ship,

58 F.3d 1276 (8th Cir. 1995) oc ccsccssessscsssssssssssssessescecsseesesessessesessessesessesssseesessesesseessseeseeseseeeees 21
Lewis v. Redding Med. Ctr.,

21 F.3d 1114, 1994 WL 123862 (Oth Cir. 1994) oc cccccssssesssscescssssseeseesessessceeessseasersesseasereenees 26
Lewis v. Wilkie,

909 F.3d 858 (7th Cir, 2018) oe esesccsscscesecscesncesceseeesssscessesesscssesseseesesseseseeeeaseessasssseaeseesseenses 30
Manatt v. Bank of Am., NA,

339 F.3d 792 (Oth Cir. 2003) ...cccceccccssessessssescssesesscssessessescsssseeessencesessssseseesessensesescessseeeesesseeeenses 25
Matsushita Electric Industrial Co. v. Zenith Radio Corp.,

AT5 U.S. 574 (1986)... .ccescsssssccsscssscsseeseesscsscesscecesscecsecseessseeessesscecsessssesnsesesseenseessenseessesseesenesease 18
Montgomery v. Sears Roebuck & Co.,

720 F. Supp. 2d 738 (W.D. La. 2010) cescesssssssssssssssssesssssssssssssssssesessesssusesessussvessessssuessessssssesessneee 24
Nilsson v. City of Mesa,

503 F.3d 947 (Oth Cir, 2007) .......cscesccsscescesscsscceseeecsscssessscssessesssesseesseessessseenseaseeteeeseseeeeresseees 28, 32
Oncale v. Sundowner Offshore Services, Inc.,

523 U.S. 75 (1998)... cccesscsscesccsesesscseceneeseecsesacessceseescecsceessesecsseeseesseescessseeseacesesecesaeseaeeaseeeeeseeeass 23
Rogers v. EEOC,

454 F.2d 234 (Sth Cir. 1971), abrogated on other grounds by EEOC v. Shell Oil

CO., 466 U.S. 54 (1984) eee eeeccesscsccencesccsecesesescesscenceesessseesecseesseeseeceeseseneseesaeeeseesasetenseeeasenseees 25
Schuler v. Chronicle Broad. Co. Inc.,

793 F.2d 1010 (9th Cir. 1986) oo. eeescsccsecscesceeseescesneeseesscesseeseceeeescessesscseseestecssesseeneseasenseeneoenss 23
Smith v. Cty. of Humboldt,

240 F. Supp. 2d 1109 (N.D. Cal. 2003)... .csessscssseesscscecssecenecsnccsscesnsceesessscsesceeseeesseeseesnaeeeseen® 26
Splunge v. Shoney's, Inc.,

97 F.3d 488 (11th Cir, 1996) ...ce ee escsccssscscseccesecescsscssceseesscessseserscecenseseesaseseeneseseesseassessaeaseaees 33
Stevens v. Rice,

1996 WL 207163 (N.D. Cal. Apr. 18, 1996)... ceeccsssesssssecessseescesneesneecceeeescsenececenseeeseseeeeesees 18
Swenson v. Potter,

271 F.3d 1184 (Oth Cir. 2001) wo... eecsccsseescessecssceceeseessecseesscesecececesessesssesscssesssesssseseesoasoneeoaees 26

8 Case No. 4:18-cv-01402-PJH

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
NN Dn OO f& WH NY

oOo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
8

415 $33 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 9 of 35

Thornhill Publishing Co., Inc. v. GTE Corp.,

594 F.2d 730 (Oth Cir, 1979) oe esessesecssercesscsessessesssscessssseseessenscacescenssseaseeseeseseeseeseeaseaseaenaseasens 18
United Steelworkers of Am. v. Phelps Dodge Corp.,

865 F.2d 1539 (Oth Cir. 1989) ee eecssssecsceseesecssessessccesectecssessesscesesesssesersessescessesesssesseserscenseaes 18
Vance v. Ball State Univ.,

570 U.S. 421 (2013). ec ceesccereescesessseecessceserssseseseesesecesecesecscesssesscsessssesesssscanesssensesasesesseres 26, 27
Vasquez v. County of L.A.,

349 F.3d 634 (9th Cir. 2003) ee cecsssssecseccsesecesnesesecceeseseneeaeseesaceeseseeneseesaesecenseaseasenseaseeseneeeseates 23
Villiarimo v. Aloha Island Air, Inc.,

281 F.3d 1054 (Oth Cir. 2002) oe eeeesesecsccecssesscetceseseceesssessecseessssnseessaseaseessaecenesseesaseeseaseaseass 28
Federal Statutes
42 U.S.C.

§$ L981 a(D)(1) on. eecessesesstsceestccessesscescessceesecesseseccsseeseesaessesesseseecseesseessseseeseeseeesesaeseereeeseeseeeneees 33
Civil Rights Act of 1964 Title VIL... cccccsssscssceseceesccsseeeneessecsnecessseeseessceenssssneeteeesseseseenasenserens passim
Other Authorities
Fed. R. Civ. Proc. 56(a) ....cescesssscescessccscsescsescescceescseccsccssenescatesssesneeseeaceesessaeenseseesceseseseceeseseenessnesnseaes 18
Rudolph & Sletten’s “Harassment, Discrimination and Retaliation Prevention Policy” .............. 12

9 Case No. 4:18-cv-01402-PJH

 

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

LITTLER MENDELSON, P.C.
333 Bush Street

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 10 of 35

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

Plaintiff Georgette G. Purnell was employed by Defendants Service West and
Rudolph & Sletten as a Drywall Apprentice. After less than a year, she was terminated from
Rudolph & Sletten for a series of no-call/no-show absences and failure to attend two scheduled
meetings with Human Resources. Plaintiff alleges that Defendants discriminated against her on the
basis of her national origin, sex, and race in violation of Title VII of the Civil Rights Act of 1964
(“Title VII”). Plaintiff further alleges that after she complained about harassment, Defendants
retaliated against her in a variety of ways and ultimately terminated her employment. Each of these
claims fails as a matter of law.

Plaintiff's causes of action alleging hostile work environment harassment are largely
based upon her contention that her former coworker, a non-supervisory employee, made derogatory
remarks regarding her sex and race. However, when Plaintiff reported the coworker’s conduct,
Defendants promptly and thoroughly investigated her allegations, and administered appropriate
remedial action. During her deposition, Plaintiff asserted new allegations of “harassment” by other
coworkers about which she did not inform Defendants while employed, or even allege in her
Complaints against Defendants. These claims also fail for a variety of reasons.

Additionally, Plaintiff claims that after she reported the alleged harassment,
Defendants retaliated against her by making errors on her paychecks, denying her overtime,
repeatedly changing her supervisors and work start times, and ultimately terminating her
employment. However, Plaintiff has produced zero evidence that links the alleged changes in
working conditions or termination to the complaint she initiated against her coworker.

There is undisputed evidence, however, that Defendants attempted to contact and
meet with Plaintiff during her last month of employment to address her workplace concerns, and her
recent spate of no-call/no-show absences. Plaintiff refused to respond to Defendants’ attempts to
contact her and failed to show for not one, but Hvo, scheduled meetings with Human Resources.
Ultimately, Plaintiff's employment was terminated because she had a series of “no-call/no-shows”

(missed workdays) and failed to communicate whether she intended to return to work.
10. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 11 of 35

1 For these reasons, and as discussed in further detail below, Defendants are entitled to

2 || summary judgment on Plaintiffs claims as a matter of law.

fo

Il. STATEMENT OF THE ISSUES TO BE DECIDED

4 Issue No. 1:
5 Whether Defendants are entitled to summary judgment on Plaintiff's claim! alleging hostile
6 || work environment harassment based on national origin in violation of Title VII because Plaintiff
7 || cannot demonstrate genuine issues as to any material fact and the claim as alleged fails as a matter of
law.
9 Issue No. 2:
10 Whether Defendants are entitled to summary judgment on Plaintiffs claim alleging hostile

11 || work environment harassment based on sex in violation of Title VII because Plaintiff cannot
12 |) demonstrate genuine issues as to any material fact and the claim as alleged fails as a matter of law.

13 Issue No. 3:

14 Whether Defendants are entitled to summary judgment on Plaintiffs claim alleging hostile
15 || work environment harassment based on race in violation of Title VII because Plaintiff cannot
16 || demonstrate genuine issues as to any material fact and the claim as alleged fails as a matter of law.
17 Issue No. 4:

18 Whether Defendants are entitled to summary judgment on Plaintiffs claim alleging
19 |) retaliation in violation of Title VII because: (1) Plaintiff cannot establish a prima facie case of
20 || retaliation; and (2) Plaintiff cannot demonstrate that Defendants’ legitimate, non-retaliatory reason
21 || for terminating her is pretextual.

22 Issue No. 5:

23 Whether Defendants are entitled to summary judgment on Plaintiff's punitive damages claim
24 || because Plaintiff cannot demonstrate that any managerial agent of Defendants acted with malice or
25 | reckless indifference towards Plaintiff's rights.

26

 

' The present matter is actually two consolidated lawsuits with identical claims based on the same set
27 |! of facts. Thus, this motion asks for judgment on each claim in each separate lawsuit. For simplicity,
however, the twin claims in each case will simply be referred to in the singular (e.g., Plaintiffs
28 || claim for national origin discrimination.)
LITTLER MENDELSON, P.C. 11. Case No. 4:18-cv-01402-PJH
con rath gue DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
“eee MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 

 

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 12 of 35

1] UL STATEMENT OF FACTS
2 A. Defendants Service West and Rudolph & Sletten.

3 1. Service West, Inc.

Service West is a privately owned interiors construction company headquartered in

4

5 || San Leandro, California. (Declaration of Ruben DeLeon [‘‘DeLeon” Decl.”] ff] 1-2.) Service West
6 || is committed to providing a positive work environment free of unlawful harassment, discrimination,
7 || and retaliation. (DeLeon Decl. 7 3, Exh. A.) The Company does not tolerate any harassment due to
8 || race, color, religion, sex, national origin, disability, age, marital status, citizenship status, or any
9 || other basis protected by federal or state law or regulation. Id. Service West maintains a strict policy

10 || against harassment and retaliation, which is set out in the employee handbook given to all employees

11 || upon hire. Jd. The legally compliant policy contains clear information regarding the various

12 || channels through which an employee may report actual or perceived incidents of harassment, and

13 |} contains a guarantee of no retaliation for doing so. Jd. Furthermore, Service West managers and

14 || supervisors undergo training on the written policies against harassment and discrimination and are

15 || charged with enforcing them. (DeLeon Decl. ] 4.)

16 2. Rudolph and Sletten, Inc.

17 Rudolph & Sletten is a general construction contracting firm with a corporate office

18 || in San Carlos, California. (Declaration of Terrence Huie [“Huie Decl.”] Jf 1-2.) Like Service West,
19 |} Rudolph & Sletten is committed to providing a positive work environment free of unlawful
20 || harassment, discrimination, and retaliation. (Huie Decl. | 3, Exh. A.) The Company maintains a
21 || “Harassment, Discrimination and Retaliation Prevention Policy.” Jd. In addition to forbidding
22 || harassment or discrimination of any sort, the policy prohibits retaliation against individuals who
23 || raise complaints of unlawful harassment or discrimination, or who participate in workplace
24 || investigations. Jd. Employees receive the written anti-harassment policy upon hire. (Huie Decl.
25 || 73.) Rudolph & Sletten’s “Harassment, Discrimination and Retaliation Prevention Policy” outlines
26 || several different mechanisms an employee can use to report unlawful harassment, discrimination, or
27 || retaliation. (Huie Decl. J 3, Exh. A.) Furthermore, Rudolph & Sletten managers and supervisors

2g || undergo mandatory anti-harassment and anti-discrimination training. (Huie Decl. q 4.)
LITTLER MENDELSON, P.C. 12. Case No. 4:18-cv-01402-PJH

33 Bush Street

san Franses ea 94104 DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
“ema eae MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 

 
bo

a

a HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
au28 wah Sire al

Min
San Fra rancisca, CA e404
15 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 13 of 35

B. Plaintiffs Initial Employment With Service West And Subsequent Transfer To
Rudolph & Sletten.

On June 13, 2016, Plaintiff began working for Service West as a Drywall Apprentice
on the AC2 project in Cupertino. (DeLeon Decl. J] 5, 8, Exh. B.) At her hire, Plaintiff received a
copy of Service West’s employee handbook, and signed an acknowledgment of receipt. (DeLeon
Decl. J 9, Exh. C.)

Rudolph & Sletten served as the general contractor on the AC2 project. (Huie Decl.

45.) In August 2016, Service West’s non-supervisory employees working on the AC2 project were

transferred to Rudolph & Sletten’s payroll and became Rudolph & Sletten employees, although they
continued to be managed by Service West supervisors.? (DeLeon Decl. ff 14-15.) Plaintiff was one
of those employees. (DeLeon Decl. | 16, Exh. H; Huie Decl. J 6.) Upon being hired by Rudolph &
Sletten, Plaintiff received a copy of the company’s “Harassment, Discrimination and Retaliation
Prevention Policy,” and signed an acknowledgment of her receipt. (Huie Decl. J 7, Exh. B.)
Plaintiff remained an apprentice after the transfer and throughout her employment with Rudolph &
Sletten.2 (Huie Decl. J 8.)

Defendants bring this motion jointly.

C. Plaintiff’s Pattern Of Unexcused Work Tardiness And Absences Began Shortly
After Being Hired.

On July 6, 2016 — less than one month on the job — Plaintiff received a verbal warning
for tardiness. (DeLeon Decl. J 10, Exh. D.) Shortly thereafter, on August 3, 2016, Plaintiff received
a written warning for failing to attend work on July 26, 27, 28, and 29, 2016*, as well as for arriving
late to work on August 2, 2016. (DeLeon Decl. q 11, Exh. E.)

On August 15, 2016, Plaintiff received a second written warning because she again

 

? The transfer was dictated by business considerations that have no relevance to the issues in the
present lawsuits.

Plaintiff did move from a Level 1 Apprentice to a Level 2 Apprentice, and then to a Level 3
Apprentice (out of a possible 8 levels) while at Rudolph & Sletten. (Huie Decl. J 8.)

* Plaintiff contends she missed only three of the four days. However, the exact number of days is
not material for the purposes of this motion. When asked in deposition why she failed to attend
work on July 26-29, 2016, Plaintiff testified that she missed three workdays due to attending a court
appearance, which unexpectedly resulted in the Court “remanding” her and sending her to jail.
(Declaration of Deborah O. Olaleye, 7 2, Exh. A [“Pltfs Depo.”], 47:21-55:1, 354:20-356:3, 417:19-
418:5.

13. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
mA BF W bd

10
il
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27

28

LITTLER MENDELSON, P.C,
333 Bush Sirest
1h

 

 

jor
San Francisco CA 94104
445 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 14 of 35

arrived late, and this time she was also issued a three-day suspension.> (DeLeon Decl. { 12, Exh. F.)
Plaintiff's tardiness and absenteeism would continue throughout her employment on the AC2
project.

D. Mike Jones’ Complaint To Human Resources About Plaintiff, Plaintiff's
Counter-Complaint Against Jones, And The Subsequent Investigation.

On January 5, 2017, Drywaller Mike Jones complained to Rudolph & Sletten’s
Human Resources Department about Plaintiff's conduct on the job. (Declaration of Julie Jacobs
(“Jacobs Decl.”] J 2, Exh. A) Jones complained that after he set down a box of work gloves
intended for his crew (which did not include Plaintiff) Plaintiff “grabbed some of [the gloves] and
took off with them.” Jd. This subsequently became known as “the glove incident.” Jones also
accused Plaintiff of using profanity towards him on the job site. Jd.

On January 12, 2017, Plaintiff met with Julie Jacobs, Rudolph & Sletten’s then-
Human Resources Manager to discuss the glove incident. (Jacobs Decl. J] 1, 4.) In the meeting,
Plaintiff began complaining about Jones’ comments on the job site referring to her sex and her race.
(Jacobs Decl. f 4-5.)

Jacobs immediately launched an investigation into Plaintiff's complaint, merging it
with her investigation of Jones’ complaint. (Jacobs Decl. J 6; Declaration of Jennifer Farinha
[“Farinha Decl.”] J 2.) After approximately 15 interviews with employees from both Rudolph &

Sletten and Service West on the AC2 project, she concluded the investigation and made her findings.
(Jacobs Decl. [J 6-7.)

With regard to the glove incident, Jacobs found that Plaintiff:

° Took the gloves retained by Jones;
© Swore at Jones when he tried to retrieve the gloves back from her; and
® Swore at Jones again later in the day when she saw him at the “gang box” (the

area where tools are picked). (Jacobs Decl. | 7, Exh. B.)

With respect to Plaintiffs allegations, Jacobs concluded that Jones had engaged in the

 

> According to Plaintiff, although she was issued a three-day suspension, the suspension was reduced
to two days. (PItfs Depo., 63:14-65:19.) The length of the suspension is not material for the
purposes of this motion.
14. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
N

NI Dn On & WG

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.c.
333 Bush Straal
in

Flaor
San Francisco CA 94104
495 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 15 of 35

following behavior:

° Making inappropriate comments about employees of Mexican descent after
the 2016 presidential election;

° Frequently stating that he is a “bigot and proud of it” at morning line-up; and

° Using a “disparaging epithet (N-word)” towards Plaintiff during an offsite,
after-hours get-together among employees.

(Jacobs Decl. J 7, Exh. B.)

On January 30, 2017, Jacobs issued individual (but identical) memoranda to Jones
and Plaintiff, summarizing the findings on their respective complaints. (Jacobs Decl. [J 7-8.) Both
Plaintiff and Jones were admonished for the manner in which they handled the glove incident, were
reminded to adhere to company policy on exhibiting professional and polite behavior, and were told
to refrain from using inappropriate language. (Jacobs Decl. J 7, Exh. B.) Plaintiff was warned that
any further violation of conduct could be grounds for discipline, including termination. (Jacobs
Decl. ¥ 7, Exh. B.) Jones was ordered to participate in interactive anti-harassment training, which he
completed. (Huie Decl. J 14, Exh. D; Jacobs Decl. J 9.)

After the conclusion of the investigation, Plaintiff and Jones continued to work at
separate areas of the AC2 project. (Farinha Decl. 7 3.) Neither Jones nor Plaintiff reported any
further incidents involving each other, with the exception of one brief encounter on February 24,
2017, which is discussed in more detail below. (Jacobs Decl. | 10.) Plaintiff’s timesheets show that
she continued to work occasional overtime hours as she had before, including on her last day of

work with Rudolph & Sletten. (Huie Decl. J 9, Exh. C.)

E. Plaintiff’s Continued Workplace Tardiness During And After Rudolph &
Sletten Human Resources’ Investigation.

Plaintiff's performance issues continued during and after the investigation into her
complaint against Jones. On January 18, 2017, Plaintiff received a written warning for arriving to
work late. (DeLeon Decl. J 17, Exh. I.) On February 9, 2017, she received a written warning for

arriving 30 minutes late to work. (DeLeon Decl. J 18, Exh. J.)

15. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
NI DH On FR W WN

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
333 Bush Sireet

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 16 of 35

F. The End Of Plaintiff’s Employment With Defendants.
1. Plaintiff’s Last Day of Work with Rudolph & Sletten.

On February 24, 2017, there was no work for Plaintiff in her usual department.
(Declaration of Deborah O. Olaleye, J 2, Exh. A [“Pltfs Depo.”], 310:4-6.) Service West Quality
Control Manager Nick Stafford instructed Plaintiff to report to Minh Huynh’s crew instead. (Pltf’s
Depo., 310:4-25.) Unbeknownst to Stafford, Jones had also been assigned to the crew. (Pltfs
Depo., 310:4-25, 319:10-17.) Plaintiff testified that she discovered this when she and Jones passed
each other on the stairs on the job site. (Pltfs Depo., 310:4-25, 316:14-317:5.) At that time he
allegedly ‘‘...uttered something under his breath, and [] was just acting cocky and like he’s
superior...” (Pitfs Depo., 316:22-24.) After encountering Jones in passing on the stairs, Plaintiff
immediately contacted Rudolph & Sletten Human Resources Manager Julie Jacobs, who told
Plaintiff she could leave for the day. (Pltfs Depo., 310:4-25, 316:14-317:5; Jacobs Decl. J 13.)
Plaintiffs timesheets nonetheless reflect that she worked eight straight time hours and one hour of
overtime that day.® (Huie Decl. 7 9, Exh. C.)

After that day, Plaintiff never returned to work. (Jacobs Decl. 14.)

2. Termination Of Plaintiff’s Employment with Rudolph & Sletten.

Following the Jones/Purnell investigation, Plaintiff lodged additional complaints with
Jacobs about alleged pay discrepancies and unhappiness with her assignments and supervisors.
(Jacobs Decl. § 11.) In March 2017, Jacobs reached out to Service West’s Vice President of Human
Resources Jennifer Farinha to enlist her help in addressing Plaintiff's concerns. (Jacobs Decl. J 15.)
Jacobs also asked for assistance in dealing with Plaintiff's absences from work. (Jacobs Decl. ¢ 15.)
Farinha agreed to help. (Farinha Decl. { 4.)

On March 8, 2017, Farinha informed Jacobs that she had contacted Plaintiff to
discuss her concerns, and that Service West was trying to find a “softer personality” for a supervisor
who could nonetheless hold her accountable. (Farinha Decl. 7 5, Exh. A.) On March 15, 2017,

Farinha informed Jacobs that Service West had appointed Clifton Barnes to serve as her new

 

6 Whether Plaintiff worked a full or partial day on February 24, 2017 is not material for disposition
of her claims.
16. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
wo

YQ WN B&B

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
233 Bush Street

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 17 of 35

supervisor. (Farinha Decl. J 6, Exh. B.)

On or around March 15, 2017, Farinha set up a meeting with Plaintiff, Barnes and
herself on March 17, 2017. (Farinha Decl. 7 8, Exh. C.) Farinha spoke with Plaintiff on the phone
and told her to call if she could not make the meeting. (Farinha Decl. 7 8, Exh. C.) The day before
the meeting, Farinha tried to call Plaintiff twice to confirm, but could not reach her or get any
response. (Farinha Decl. J 8, Exh. C.) On March 17, Plaintiff failed to show for the meeting.
(Farinha Decl. Jf] 7-8, Exh. C.)

After missing the March 17 meeting, Plaintiff was also a no-call/no-show for her next
three scheduled days of work: March 20, 21, and 22, 2017. (DeLeon Decl. J 19, Exh. K.)

On March 22, 2017, Farinha sent Plaintiff a letter rescheduling their missed meeting.
(Farinha Decl. | 9, Exh. D.) She sent the letter to the mailing address Plaintiff had on file, and
received confirmation that it was received. (Farinha Decl. J 9, Exh. D.) The letter noted Plaintiff's
failure to show up for work on March 20, 21, and 22, and stated “This is considered three No Call
No shows, which is unacceptable. (Farinha Decl. J 9, Exh. D.) In her letter, Farinha told Plaintiff
that the meeting was being re-set for March 29, 2019, and that it was important for Plaintiff to
attend. (Farinha Decl. J 9, Exh. D.) Farinha further stated “If you miss this meeting, we will assume
you have voluntarily resigned_and are no longer interested in working for Rudolph and Sletten.”
(Farinha Decl. J 9, Exh. D.)

Plaintiff was a no-call/no-show for her next scheduled days of work: March 23, 24,
27, 28, and 29, 2017. (DeLeon Decl. 19, Exh. K.)

On March 29, 2017, Farinha, Barnes, and Plaintiffs union business agent convened
for the scheduled meeting. (Farinha Decl. J 11, Exh. E.) They waited for more than half an hour
after the scheduled start time, but Plaintiff did not appear or call to say she could not make it.
(Farinha Decl. Jf 10-11, Exh. E.)

Later on the afternoon of March 29, Plaintiff called Farinha and told her that she did
not respond to Farinha’s numerous attempts to reach out because “she didn’t think [Farinha] could
help her.” (Farinha Decl. J 11, Exh. E.) Farinha had a meeting at the time of the phone call, and

informed Plaintiff she would call her back. (Farinha Decl. J 11, Exh. E.) Farinha called Plaintiff on
17, Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
we NN

NI HD WN &

Oo

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
333 Gush Street

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 18 of 35

April 3, 2017, and left a message for her to contact her. (Farinha Decl. J 11, Exh. E.) Plaintiff never
responded. (Farinha Decl. J 11, Exh. E.)

On or around April 3, 2017, Plaintiff's employment was terminated for job
abandonment. (Jacobs Decl. JJ 16-17, Exh. C.)

IV. LEGAL STANDARD FOR SUMMARY JUDGMENT.

“One of the principal purposes of the summary judgment rule is to isolate and
dispose of factually unsupported claims or defenses.” Celotex Corp. v. Catrett, 477 U.S. 317, 323-
24 (1986). Thus, “[t]he court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. Proc. 56(a). Material facts are those necessary to the proof or defense of a claim as
determined by the substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A
‘scintilla of evidence,’ or evidence that is ‘merely colorable’ or ‘not significantly probative,’ is not
sufficient to present a genuine issue as to a material fact.” United Steelworkers of Am. v. Phelps
Dodge Corp., 865 F.2d 1539, 1542 (9th Cir. 1989) (citations omitted) “When the moving party has
carried its burden under Federal Rule of Civil Procedure 56(c), its opponent must do more than
simply show that there is some metaphysical doubt as to the material facts.” Matsushita Electric
Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Conclusory, speculative testimony
is insufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publishing
Co., Ine. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979) (affirming summary judgment where
plaintiff submitted “conclusory and speculative affidavits” that failed to set forth specific facts).

This standard applies to all parties, including those representing themselves, as pro se
representation does not excuse a party from complying with the Federal Rules of Civil Procedure.
See Stevens v. Rice, 1996 WL 207163, at *1 (N.D. Cal. Apr. 18, 1996); Chan v. Ramada Plaza
Hotel, 2003 WL 22159061, at *3 (N.D. Cal. Sept. 12, 2003).

18. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
Dn vA SF WwW WY

oOo ms

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.

333 Bush Sireel
341h Floor
San Francisco, CA 94104
445 433 1940

 

 

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 19 of 35

V. LEGAL ARGUMENT
A. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On National Origin, Her Claim
Fails.

1. Plaintiff’s Factual Claims Re Alleged Hostile Work Environment
Harassment Based On National Origin.

Plaintiff alleges that she was harassed because of her Ethiopian and Haitian ancestry.
However, her allegations do not establish a claim for national origin discrimination. In her
deposition, during which she was asked to elaborate on her conclusory, form-complaint allegations
of harassment, her (perceived) national origin came up only twice:

e Logistics Foreman Jeremy Miller — Plaintiff testified that Miller asked her
what her nationality’ was, and she told him. (Pltfs Depo., 248:3-10.) She did not find the question
or the interaction offensive: “It was nothing, you know, harassing.” (/d.)

° Project Manager Christopher Marshall — Plaintiff speculated that Marshall
knew that she was of Ethiopian descent because he was present one day when another Ethiopian
worker with the same last name® as Plaintiff had asked her about her last name during the morning
“flex and stretch” session. (PItfs Depo., 237:6-15). However, Plaintiff has admitted that Marshall

never mentioned her “national origin” or ancestry. (Pltf's Depo., 237:2-5.)

2. Even If Taken As True, The Facts Alleged By Plaintiff Do Not Support A
Claim For Hostile Work Environment Based On National Origin As A
Matter Of Law.

The only alleged conduct here even arguably concerning national origin is Miller’s
question about Plaintiff's background. Plaintiff has not alleged that it led to harassment of any sort.
Such a question does not constitute inappropriate conduct, and Plaintiff admits it was not
unwelcome. Nor can it be considered severe or pervasive.

Because Plaintiff cannot meet a single element for hostile work environment based on
national origin, her claim fails and summary judgment should be granted in favor of Defendants on

this cause of action.

 

7 Plaintiff has stated she was born in the U.S. and is an American citizen. (Pltf's Depo., 226:9-12.)
However, in this lawsuit she appears to have conflated the concepts of “nationality” and “ancestry.”
8 In this instance, Plaintiff was referring to what she calls her “birth last name” of Kidane.
. 19, Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
 

SI DBD Wn fF YH HN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
3

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 20 of 35

B. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On Her Sex, Her Claim Fails.

1. Plaintiff’s Factual Claims Re Alleged Hostile Work Environment
Harassment Based On Her Sex.

Plaintiff has also asserted that she was subjected to a hostile work environment based
on her sex. She bases this claim on the following allegations:

° Co-worker Mike Jones — Jones made the comment “[Women] don’t belong on
the jobsite.” (PItfs Depo., 262:8-12.) Plaintiff testified that her reaction to this comments was, “I
didn’t take [it] too personal.” (Pitfs Depo., 262:13.)

° Co-worker Mike Jones — Jones called her a “bitch.” (PItf's Depo., 265:6-10.)

© Project Manager Christopher Marshall — Marshall told her “more than several
times” that ‘“‘as a woman, you have to work harder, and, you know, you got to work .. . two times
harder than men. That’s just how it is in this trade.” (Pltfs Depo., 236:1-14.) She admits, however,
that she cannot recall when he actually said that or in what instances. (Pltf's Depo., 236:9-10.)

° Logistics Foreman Jeremy Miller — Miller would say things like “[You’ll] be
the only female for a minute until one other female joins the logistics crew,” or “let the girl . . . lead
the stretch-and-flex.” (Pltf’s Depo., 247:12-24.) Again, however, Plaintiff has admitted that “I
didn’t take it too personal.” (Pltf's Depo., 247:24—248:2.)

° Logistics Foreman Jeremy Miller — Miller “was responsible for [her] hours
[being] unreported” and that he ‘“‘cut [her] off on overtime, and [] was only giving it to who he
chose.” (Pltfs Depo., 240:4-17.)

© Logistics Foreman Jeremy Miller — There was an occasion where Plaintiff told
Miller that she “didn’t feel good,” and wanted to leave work early, and he told her if she left, she
could not come to work the next day. (Pitfs Depo., 240:18-242:12.) Plaintiff testified that she
believed Miller said this “because of...the fact that [she] was a woman.” (Pltfs Depo., 240:18—

242:12.)

2. Even If Taken As True, The Facts Alleged By Plaintiff Do Not Support A
Claim For Hostile Work Environment Sexual Harassment As A Matter
Of Law.

To determine whether conduct was sufficiently severe or pervasive to violate Title

20. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 21 of 35

1 || VIL, courts look at “all the circumstances, including the frequency of the discriminatory conduct; its
2 || severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and
3 || whether it unreasonably interferes with an employee’s work performance.” Clark County Sch. Dist.
4 || vy. Breeden, 532 U.S. 268, 270-71 (2003). Offhand comments and isolated incidents, unless
5 || extremely serious, do not amount to discriminatory changes in the “terms and conditions” of
6 || employment, and do not create a hostile work environment. Breeden, 532 US. at 271; see
7 || Faragher v. City of Boca Raton, 524 U.S. 775, 788 (“We have made it clear that conduct must be
8 || extreme to amount to a change in the terms and conditions of employment, and the Courts of
9 || Appeals have heeded this view.”) “These standards for judging hostility are sufficiently demanding

299

10 || to ensure that [prohibition on harassment] does not become a ‘general civility code’” in the
11 || workplace. Faragher, 524 U.S. at 788. This standard “filter[s] out complaints attacking the
12 || ordinary tribulations of the workplace, such as the sporadic use of abusive language, gender-related
13 || jokes, and occasional teasing.” Jd. at 788.

14 With respect to the use of the term “bitch,” the courts have held that when directed at
15 || a particular person, as opposed to at women in general, it does not show discriminatory animus
16 || against women. See Barnett v. Dep't of Veterans Affairs, 153 F.3d 338, 342-43 (6th Cir. 1998)
17 || (supervisor’s use of word “bitch” showed personal dislike rather than discriminatory animus); see

18 || also Kriss v. Sprint Communications Co. Ltd. P’ship, 58 F.3d 1276, 1281 (8th Cir. 1995) (use of “the
19 || word ‘bitch’... is not an indication of a general misogynist attitude [but rather] it is a crude, gender-
20 || specific vulgarity, which in this case was directed toward only one woman, rather than women in
21 |} general.’’)

22 The comments described above, on which Plaintiff bases her allegations, are sporadic
23 || and generally inoffensive. They are not severe or pervasive as a matter of law. Moreover, the most
24 || arguably offensive comment (“bitch”) is not sex-based as a matter of law. Finally, some of the other
25 || comments referring to Plaintiff's sex could even be construed as encouraging or mentoring, and

26 || Plaintiff has admitted they did not bother her.

 

 

 

27 Further, Plaintiff has not provided any support for her contentions that the alleged
28 |} comments were made because of her sex. For instance, Plaintiff only speculates and offers
LITTLER MENDELSON, P.C. 21. Case No. 4:18-cv-01402-PJH
san ee aera DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;

Meanie MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
“sa GS

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
333 Bush Siraat

Floor
San Francesco. CA 94104
495 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 22 of 35

conclusory opinions that Miller (allegedly) reduced her overtime opportunities or warned her against
leaving for the day because she is a woman. The only comment or action arguably addressing
Plaintiff's sex (“bitch”) is not sex-based as a matter of law. Just because Plaintiff did not like how
she was treated on occasion, and because she is a woman, does not mean she has a viable claim for
sexual harassment.

In short, Plaintiff cannot establish the necessary elements for a claim of a hostile
work environment sexual harassment, and this cause of action fails. Summary judgment should be

granted in favor of Defendants on this cause of action.

Cc. Because Plaintiff Cannot Establish Any Of The Elements Of A Claim For
Hostile Work Environment Harassment Based On Her Race, Her Claim Fails.

1. Plaintiff’s Factual Claims Re Alleged Hostile Work Environment
Harassment Based On Her Race.

Plaintiff has also asserted that she was subjected to a hostile work environment based
on her race. She bases this claim on the following allegations:

° Co-Worker Mike Jones — Plaintiff overheard coworker Mike Jones refer to
himself as a bigot and racist to someone, and she “felt like he was saying it loud enough for me to
hear.” (Pltf’s Depo., 267:18-21.)

9 Co-Worker Mike Jones — When Plaintiff returned to work after her arrest for
being engaged in a fight at the Patio Bar & Grill, “Moa told me that Mike Jones is going around
bragging to everybody, saying he helped hold that n-i-g-g-e-r down.” (Pltfs Depo., 275:5-13.)
Plaintiff admitted, however, that Jones did not say this to her. (Pltf’'s Depo., 276:7-9.)

° Co-Worker Mike Jones — Plaintiff described one instance at an after-work
gathering with coworkers at which Jones directly called her “the N word.” She testified, however,
that Jones later apologized via another employee, which she accepted. (PItfs Depo., 266:6-25.)

° Project Manager Christopher Marshall — Project Manager Christopher
Marshall told Plaintiff during an “office meeting” that ‘‘...the only reason why [she had her] job and

[was] getting another chance [wa]s because of Lee Marshall [an employee of another contractor’ on

 

? Lee Marshall was not employed by either Service West or Rudolph & Sletten.
22. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
333 Bush Street

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 23 of 35

the AC2 Project]...” Plaintiff considered this statement an act of “blackmail.” (PltPs Depo., 228:1-
16.) Plaintiff admits that Marshall did not mention her race during the meeting. (PltPs Depo.,
233:18-20.)

® Project_ Manager Christopher Marshall — Plaintiff was told by another
employee that Marshall referred to her as “that N word,” telling others not to work with her.
However, she concedes that Marshall never used that term to her face. (Pltfs Depo., 228:17-

230:12.)

2. Even If Taken As True, The Facts Alleged By Plaintiff Do Not Support A
Claim For Hostile Work Environment Racial Harassment As A Matter
Of Law.

Plaintiff must demonstrate not only that she was subjected to unwelcome verbal or
physical conduct based on her race, but also that the conduct was sufficiently “severe or pervasive”
to alter the terms and conditions of her employment to create an abusive work environment.
Vasquez v. County of L.A., 349 F.3d 634, 642 (9th Cir. 2003) (affirming dismissal of harassment
claims on summary judgment).

Title VII is not a “general civility code for the American workplace.” Oncale v.

Sundowner Offshore Services, Inc., 523 U.S. 75, 80 (1998).

a. Plaintiff’s Subjective Belief That Being Told That She Still Had
Her Job Was Due To An Industry Connection Does Not Support A
Claim That It Was Racial Harassment.

A “plaintiff may [not] create a genuine issue of material fact by relying solely on the
plaintiffs subjective belief that the challenged employment action was unnecessary or unwarranted.”
See Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028-29 n. 6 (9th Cir. 2006); Schuler v.
Chronicle Broad. Co. Inc., 793 F.2d 1010, 1011 (9th Cir. 1986) (“subjective personal judgments do
not raise a genuine issue of material fact.); Dupree v. Apple, Inc., 2017 WL 2617978, at *14-16
(N.D. Cal. June 16, 2017), aff'd, 715 F. App’x 798 (9th Cir. 2018) (stating that as plaintiff had not
produced evidentiary support that various events, including coworker’s statement “I’m going to
punch you in the face,” had anything to do with his race, plaintiff had not established a hostile work
environment claim under Title VII, and even if plaintiff “was subjectively offended or felt

uncomfortable because of these events, [plaintiff's] subjective belief alone [was] not sufficient” to
23. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
uD

SN DBD WN fF

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
333 Bush Stroat
4th Floor
San Francisco, CA 94104
415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 24 of 35

establish claim.”); Cavalier v. Clearlake Rehab. Hosp., Inc., 306 F. App’x 104, 107 (Sth Cir. 2009)
(“Though [plaintiff] may believe that all [alleged] incidents were motivated by racial animus,
subjective belief of racial motivation, without more, is not sufficient to show a hostile work
environment.”); Montgomery v. Sears Roebuck & Co., 720 F. Supp. 2d 738, 745 (W.D. La. 2010)
(“[a] subjective belief of racial motivation cannot import racial animus into an individual’s conduct,
and, without objective evidence, is insufficient to create a prima facie claim for a hostile work
environment under Title VII.’’)

Here, assuming Plaintiffs allegation that Chris Marshall told her she still had her job
due to the endorsement of Lee Marshall is true, there is nothing about this comment that suggests

racial animus, and it does not support Plaintiff's racial harassment claim.

b. Comments That Were Not Directed At Plaintiff Or That Were
Made Outside Her Presence Cannot Support A Claim Of
Harassment.

To establish that a work environment was subjectively offensive, Plaintiff may not
introduce evidence of incidents that she did not personally experience. See Brooks v. City of San
Mateo, 229 F. 3d 917, 924 (9th Cir. 2000) (“Harassment directed towards others of which an
employee is unaware can, naturally, have no bearing on whether she reasonably considered her
working environment abusive.”); Knight v. Brown, 485 F. App’x 183, 184 (9th Cir. 2012) (stating
plaintiff failed to establish a hostile work environment claim, where plaintiffs evidence of “one
racially offensive comment” which was “an isolated incident, made out of [his] presence...[was]
neither severe nor pervasive enough to alter the conditions of his employment and create an abusive
work environment.”); Johnson v. TCB Constr. Co., 334 F. App’x 666, 671 (Sth Cir. 2009) (finding
although plaintiff offered evidence of supervisor’s frequent uses of the n-word, because comments
were not uttered in plaintiff's presence or evidenced to affect his job, plaintiff did not present
sufficient evidence that he suffered from a racially hostile work environment under Title VI]).

In two of the allegations above, Plaintiff claims that she was told by other co-workers
that both Jones and Marshall had used the “‘n-word” to refer to her, but admits that she did not
personally hear them using this offensive term. Moreover, Plaintiff admits she only remembers one

specific individual telling her about Jones’ use of the “n-word” on one specific occasion. (PItfs
24. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
aI DA WN &B

 

 

28

LITTLER MENDELSON, P.C.
333 Bush Slreet

475 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 25 of 35

Depo., 275:5-13.) Although she suggested that she might have been told about Marshall’s use of the
“n-word” “several times,” she could not provide any specifics (e.g., who told her this, when, how
often, etc.), and conceded that ‘ta few of them came up to me just reiterating the same thing . . . [a]nd
it was just — they were just gossiping about me... .” (Pltfs Depo., 229:8-230:7.)

Plaintiff contends she was told by someone else that Marshall ordered other
employees not to work with her, and used a racial epithet to describe her, but does not claim to have

personal knowledge of this. Nor can she demonstrate that anyone adhered to such an instruction.

c. Jones Isolated Use Of The “N-Word” Directed Toward Plaintiff
Does Not Constitute Actionable Harassment.

Among the specific allegations raised by Plaintiff in support of her racial harassment
claim, the only directly applicable allegation that could potentially support her claim is the allegation
that Jones called her the “n-word” to her face on one occasion. However, while such a comment is
offensive and inappropriate, this single instance, standing alone, does not constitute actionable
harassment.

“(Mlere utterance of an ethnic or racial epithet which engenders offensive feelings in
an employee” does not sufficiently alter the terms and conditions of employment to violate Title VII.
Rogers v. EEOC, 454 F.2d 234, 238 (5th Cir. 1971), abrogated on other grounds by EEOC v. Shell
Oil Co., 466 U.S. 54, 62 n. 11 (1984). Plaintiff has only alleged one occasion where Jones directly
called her the “n-word,” and it was after hours at a social gathering. She also confirmed he
apologized for the comment and that she accepted his apology. (Pltfs Depo., 266:6-25.) The single
instance in which she was allegedly called the n-word was not severe or pervasive, and cannot be
said to have altered the terms and conditions of Plaintiff's employment as a matter of law.

The Ninth Circuit and California district courts have found that more frequent
incidents of harassment than those alleged by Plaintiff were not severe or pervasive as a matter of
law. See, e.g., Manatt v. Bank of Am., NA, 339 F.3d 792, 795-99 (9th Cir. 2003) (coworkers’ use of
the term “China-man,” ridicule of the plaintiff's mispronunciation of English words, statement that
“I’ve had the worst kind of trouble with your countrymen,” and gestures mocking the appearance of

Asians were insufficient to create hostile work environment); Alvarado v. FedEx Corp., 2006 WL
25. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
vA & Ww WN

saw

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

LITTLER MENDELSON, P.C.
333 Bush Street

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 26 of 35

644875, at *15—-16 (N.D. Cal. Mar. 13, 2006) (supervisor’s use of single racial slur insufficient to
create a hostile work environment, even when considered in the context of the supervisor’s constant
negative criticisms and insulting remarks that the plaintiff was “too slow and fat” to work for the
employer).

Because Plaintiff cannot establish the necessary elements for a claim of hostile work
environment based on race, this cause of action fails. Summary judgment should be granted in favor

of Defendants on this cause of action.

3. Even If Plaintiff Could Establish A Prima Facie Case Of Hostile Work
Environment Harassment Based on Race, Defendants Are Not Liable.

a. When Apprised Of Mike Jones’ Alleged Harassment, Defendants
Took Prompt Effective Remedial Action.

Where a Plaintiff alleges harassment by a coworker, he or she must prove that the
employer was “negligent in controlling working conditions,” or more specifically, that the employer
knew or should have known of the harassment but did not take adequate steps to address it. Vance v.
Ball State Univ., 570 U.S. 421, 453-54 (2013). ‘Notice of the [] harassing conduct triggers an
employer’s duty to take prompt corrective action that is ‘reasonably calculated to end the
harassment.” Swenson v. Potter, 271 F.3d 1184, 1192 (9th Cir. 2001) (finding employer took
prompt remedial steps in separating plaintiff from alleged coworker harasser and conducting an
investigation); Lewis v. Redding Med. Ctr., 21 F.3d 1114, 1994 WL 123862, (9th Cir. 1994)

(affirming summary judgment for employer where plaintiff failed to raise genuine issue of material

fact as to whether employer failed to take prompt remedial action); Smith v. Cty. of Humboldt, 240
F. Supp. 2d 1109, 1119 (N.D. Cal. 2003) (“courts have held that in coworker harassment cases,
employers can avoid liability by taking corrective action that is ‘reasonably calculated to end the
harassment’”).

Here, both Defendants had fully compliant anti-harassment policies with robust
reporting mechanisms. When Plaintiff raised her concerns about Jones’ conduct to Jacobs!®,

Rudolph & Sletten immediately investigated and determined that both Plaintiff and Jones had

 

10 Albeit in the form of a counter-complaint after Jones had complained about her.
26. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
nA & Ww NY

saw

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LITTLER MENDELSON, P.C.
333 Bush Street

41§ 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 27 of 35

behaved inappropriately. As part of the actions taken following the investigation, Jones was
required to undertake interactive anti-harassment training because of the inappropriate behavior he
had displayed. Significantly, Plaintiff does not allege there were any further acts of alleged
harassment by Jones. Because Defendants took prompt, effective remedial action after receiving

Plaintiff's complaints about Jones, they cannot be held liable for his conduct.!!

b. To The Extent Plaintiff Believed She Experienced Racial
Harassment By Marshall, Her Claim Fails Because She Did Not
Avail Herself Of The Preventative And/Or Corrective
Opportunities Set Forth In Defendants’ Policies.

For actions committed by a supervisor, it is well-settled that an employer is not liable
for a hostile work environment claim if: (1) the employer exercised reasonable care to prevent and
correct promptly any harassing behavior; and (2) the plaintiff unreasonably failed to take advantage
of any preventive or corrective opportunities provided by the employer or to avoid harm otherwise.
Burlington Indus. v. Ellerth, 524 U.S. 742, 745 (1998); Vance, 570 U.S. at 421.

Both Service West and Rudolph & Sletten have implemented policies and procedures
to prevent harassment. Defendants’ policies advise employees of the channels to report actual and
perceived violations of their written policies, such as reaching out to a supervisor or contacting
Human Resources. Defendants’ employees who work as supervisors or managers also undergo
training on the policies. The existence of such anti-harassment policies and procedures demonstrates
that Defendants exercised reasonable care in trying to prevent unlawful harassment.

Additionally, at the conclusion of the Jones/Purnell investigation, Jacobs reminded
Plaintiff to contact Human Resources if she experienced any discriminatory or harassing acts, or
suspected retaliation. Plaintiff did not complain of any unlawful conduct by Marshall at any time
during her employment with Rudolph & Sletten, despite knowing how to effectively use Defendants’
procedures to report perceived harassment, as she had in the case of Jones. Yet, she did not utilize
those procedures with respect to Marshall. Thus, Plaintiff unreasonably failed to take advantage of

the opportunities provided by Defendants to ensure that the workplace was free of unlawful

 

'! As set forth above, even absent Defendants’ swift response, Defendants contend that Jones’
alleged actions did not create a hostile work environment as a matter of law.
27. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 
mn & Ww bd

“sa wD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

LITTLER MENDELSON, P.C.
333 Bush Sirael
34th Flo

or
San Francisco. CA 94104
415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 28 of 35

harassment.
D. Plaintiff's Retaliation Claim Fails For Myriad Reasons.

To establish a prima facie case of retaliation under Title VII, Plaintiff must prove: (1)
she engaged in a protected activity; (2) she suffered an adverse employment action; and (3) a causal
link exists between the protected activity and the adverse employment action. Villiarimo v. Aloha
Island Air, Inc., 281 F.3d 1054, 1064 (9th Cir. 2002). If Plaintiff can establish a prima facie case,
Defendants must then articulate a non-retaliatory reason for their action, which will shift the burden
back to Plaintiff to prove that the proffered reason is a pretext for intentional retaliation. Nilsson v.
City of Mesa, 503 F.3d 947, 953-54 (9th Cir. 2007).

1. Plaintiff’s Factual Claims Re Alleged Retaliation.

Plaintiff alleges that Defendants retaliated against her for reporting allegedly
harassing conduct by coworker Mike Jones. Plaintiff claims to have experienced the following
forms of retaliation:

e Most significantly, Plaintiff contends her employment was terminated in
retaliation for complaining about Jones. (Pltf's Depo., 324:11-12, 499:7-10.)

Plaintiff also alleges that a host of other routine Human Resources actions and minor
irritations were retaliatory in nature:

e Plaintiff contends that the post-investigation memorandum issued by Rudolph
& Sletten Human Resources Manager Julie Jacobs on January 30, 2017 (Jacobs Decl. ¥ 7, Exh. B.)
was retaliatory. (Pltfs Depo., 314:8-12.)

@ Plaintiff contends that having to come into the office to get her check was a
form of retaliation. (PItf's Depo., 296:2-6.)

° Plaintiff contends that it took a month and a half for her January 3, 2017 “re-
rate” (an increase in pay due to change in apprenticeship level) to be reflected in her paychecks, and
her retro pay for the rerate was pieced together in two separate checks. (Pitfs Depo., 456:8-22.)

® Plaintiff contends that Jacobs was not trying hard enough to get Plaintiff her
unpaid wages she had complained about, and that this constituted retaliation. (Pltfs Depo., 307:12-
25.)

28. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 29 of 35

1 e Plaintiff contends that after complaining about Jones she was no longer

2 || allowed to work overtime. (PItf's Depo., 114:11-17; 308:22-310:2.)

3 ° Plaintiff contends that the fact that she was regularly assigned to different
4 || supervisors (and different crews with different starting times) was retaliation, although she does not
5 || know who made the assignment decisions. (Pltfs Depo., 106:24-109:7, 231:24-232:21, 314:13-
6 |} 315:15, 362:15-363:16.)

7 © On February 24, 2017, when there was no work on the “Estel” portion of the
8 || project (which Plaintiff had previously been working on), Quality Control Manager Nick Stratford

9 || assigned Plaintiff to Minh Huynh’s crew, not knowing that Jones had also been assigned to that
10 || crew. When Plaintiff reported to the crew, she “crossed paths with [Jones]” on the stairs. Jones

11 || purportedly “uttered something under his breath” and looked at Plaintiff “like he was superior.”

12 | (PltPs Depo., 310:4-23, 316:14-24, 490:20-24.)

13 2. Even If Taken As True, The Facts Alleged By Plaintiff Do Not Support A
14 Prima Facie Case Of Retaliation.
a. Apart From Plaintiff’s Termination, The Acts Of Alleged
15 Retaliation Do Not Constitute Adverse Actions.
16 Although Plaintiff's complaints are many, apart from her termination she cannot even

17 || establish that she was subjected to an adverse employment action.
18 The post-investigation memorandum to Purnell advising her of the findings and

19 || conclusion regarding both her complaint (against Jones) and Jones’ complaint (against her) cannot

20 || be reasonably construed to be an adverse action. Jacobs interviewed multiple coworkers of Plaintiff
21 and Jones, documented her findings, and wrote a detailed memorandum, which was provided to and
22 || reviewed with each complainant. Jacobs’ actions were textbook Human Resources procedure and
23 || best practice, and as such cannot be considered an adverse employment action as a matter of law.

24 With respect to paychecks, Rudolph & Sletten employees have the option of
25 || receiving their paychecks when they are distributed on the job site on paydays, or by mail. (Huie
26 || Decl. J 10.) However, if an employee who has opted to receive their check on the job site is not

27 || present at the time pay checks are distributed, the check may be sent to the corporate office to be

 

 

28 || held until the employee can pick it up. Jd. However, picking up a check in an office was not a

LITTLER MENDELSON, P.C. 29, Case No. 4:18-cv-01402-PJH
gan Fees geno DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
“ene MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
bo

SI DO On Se W

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LITTLER MENDELSON, P.C.
333 Bush Stree!
341b Floor
San Francisco. CA 94104
415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 30 of 35

requirement. See Id. procedures apply to all Rudolph & Sletten employees. Jd. Whenever a
Rudolph & Sletten employee brings a legitimate payroll error to the attention of the Company, the
error is rectified. (Huie Decl. 47 11-12.) This was neither unique to Plaintiff nor retaliatory in
nature.

Nor does the delay in implementing the new apprenticeship rate or any minor
paycheck errors! constitute an adverse action. An occasional error in pay calculation does not rise
to the level of a retaliatory act as a matter of law. Anderson v. City & Cty. of San Francisco, 169 F.
Supp. 3d 995, 1032 (N.D. Cal. 2016) (stating no adverse action occurred where after plaintiff
complained to employer about overtime pay being calculated at incorrect rate, employer corrected
error and provided plaintiff with correct payment); See Lewis v. Wilkie, 909 F.3d 858, 868 (7th Cir.
2018) (stating that employer’s “isolated administrative errors,” including delayed paycheck and short
paycheck, do not “rise to level of materially adverse actions,” as they did not cause “[plaintiff]
lasting harm or injury sufficient to dissuade a reasonable employee from engaging in protected
activity...[and] represent the kind of minor workplace grievances against which Title VII does not
protect.”) This is especially true for a pay raise dictated by apprenticeship level within the union,
which may not always be promptly and effectively communicated between the union and the
employer.

Plaintiff's perception that Jacobs, despite her statements that she was attempting to
help Plaintiff, was “not trying hard enough” is a subjective opinion that cannot constitute a
retaliatory act. (Pltf’s Depo., 307:12-25.)

Plaintiffs contention that she was denied overtime fails because it is demonstrably
untrue. As can be seen in her timesheets, Plaintiffs overtime hours fluctuated throughout her
employment on the AC2 project (first with Service West, then with Rudolph & Sletten). (DeLeon
Decl. | 13, Exh. G; Huie Decl. J 9, Exh. C.) Moreover, Plaintiff worked overtime hours during five

of her last six weeks as a Rudolph & Sletten employee. (Huie Decl. | 9, Exh. C.) Plaintiff's

 

12 To the extent Plaintiff may claim any pay errors apart from the apprenticeship “re-rate,” she has
never articulated what those errors were or when they occurred. Nor has Plaintiff ever pursued any
claim against Defendants for unpaid wages.
30. Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
kh WwW bd

SN WD WN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C.
332 Bush Street

 

 

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 31 of 35

timesheets clearly show she worked overtime in the last weeks of her employment, so no claim of
retaliation can rest on alleged denial of overtime.

Plaintiff's complaints about being assigned to different crews and supervisors ignores
a fundamental fact about large-scale construction projects: work needs vary and crew staffing must
constantly be adjusted. (DeLeon Decl. 7 6.) All workers on such projects, including the AC2
project, were subject to fluctuating work needs and requirements, and as such were frequently
reassigned to different crews and/or work areas. Jd.

Given the variable nature of crew assignments described above, the inadvertent
reassignment to Plaintiff to the same crew as Jones on a single occasion does not constitute an act of
retaliation. (Plaintiff testified that Stafford told her he was unaware that Jones had also been
assigned to that crew, and she “let it go.” (PItf's Depo., 319:10-17.)) Nor does Jones’ unintelligible
muttering or the look of “superiority” that he gave Plaintiff when he passed her on the stairs
constitute actionable retaliation.

In all, seven of the eight acts about which Plaintiff complains are not adverse actions,

and therefore Plaintiff cannot rely on them to support a retaliation claim.

b. There Is No Causal Connection Between Plaintiff’s Complaints
About Mike Jones And Her Separation From Employment.

With respect to the termination of Plaintiff's employment, Plaintiff has no evidence,
apart from her own speculation, that even suggests a causal connection between her complaint about
Jones and her separation from employment. Plaintiff has provided no testimony and furnished no
documents that suggest retaliatory intent for her separation from employment. Therefore, Plaintiff

cannot establish a prima facie case of retaliation even with respect to her termination.

3. Defendants Have Articulated A Legitimate, Non-Retaliatory Reason For
The Termination Of Plaintiff’s Employment.
Even if Plaintiff were able to make a sufficient prima facie showing of retaliation
(which Defendants dispute) based solely on her termination, Defendants have articulated a
legitimate, non-discriminatory reason for her termination. Specifically, Plaintiff was terminated due

to missing substantial amounts of work as a no-call/no-show and for ignoring two requests to meet
31. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
oO CO sD

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C,
333 Bush Streat

415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 32 of 35

with Human Resources to discuss her conduct and her concerns.

Following Plaintiff's early departure on February 24, 2017, she was a no-call/no-
show for several weeks. She ignored requests to appear at a special meeting with Service West’s
former Vice President of Human Resources Jennifer Farinha, and her newest supervisor, Clifton
Barnes, on March 17, 2017. She then was a no-call/no-show for her next three scheduled days of
work on March 20, 21, and 22, 2017. (DeLeon Decl. 7 19, Exh. K.)

Farinha then sent a letter to Plaintiff to re-set the meeting for March 29, 2017.
(Farinha Decl. J 9, Exh. D.) She documented Plaintiff's additional absences, and expressly stated
that if Plaintiff failed to attend the March 29 meeting, Rudolph & Sletten would conclude that
Plaintiff was abandoning her employment. (Farinha Decl. J 9, Exh. D.) Plaintiff then missed her
next scheduled days of work on March 23, 24, 27, 28, and 29, 2017. (DeLeon Decl. 7 19, Exh. K.)
On March 29, 2017, Plaintiff failed to appear for the scheduled meeting. (Farinha Decl. {J 10-11,
Exh. E.)

Due to numerous work absences and her continued failure to communicate as to
whether she intended to return to work, on or around April 3, 2017, Plaintiff's employment was
terminated for job abandonment. (Jacobs Decl. {J 16-17, Exh. C.)

Plaintiff's repeated no-call/no-shows and her failure to appear at not one, but two,
scheduled meetings with Human Resources constitute a legitimate, non-discriminatory basis for the
termination of her employment.

4, Plaintiff Cannot Establish That Defendants’ Proffered Reason For Her
Termination Is Pretext.

Because Defendants have provided a legitimate reason for terminating Plaintiff's
employment, Plaintiff must produce “specific and substantial evidence” that the proffered reason is a
pretext for retaliation. Nilsson, 503 F.3d at 954; Block v. Solis, 436 F. App’x 777, 778 (9th Cir.
2011).

Even assuming Plaintiff can establish a prima facie case, which she cannot, she must
still produce specific, concrete evidence demonstrating that the asserted reasons for Defendants’

actions were merely pretext for retaliation. She cannot do so. Plaintiff has no evidence, aside from a
32. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
a

“SDN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
393 Bush Street
Ath Floor
San Francisco. CA 98104
415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 33 of 35

grave sense of injury and wild speculation, that Defendants’ stated reasons for her termination are
pretextual. In the absence of any such evidence, her claim for retaliation fails, and the Court should

grant summary judgment on this cause of action.

E. Because Plaintiff Cannot Demonstrate Defendants Acted With Malice Or
Reckless Indifference Towards Her, And Because Defendants Made Good Faith
Efforts To Comply With Title VII, Plaintiff’s Punitive Damages Claim Fails.

Punitive damages are only available under Title VII when the actionable harassment
was conducted “with malice or with reckless indifference to the federally protected rights” of the
plaintiff. See 42 U.S.C. § 1981a(b)(1). Malice is defined as “the intent to harm,” while “reckless
indifference” is defined as “serious disregard for the consequences of one’s actions.” Splunge v.
Shoney’s, Inc., 97 F.3d 488, 491 (11th Cir. 1996). The terms “malice” and “reckless indifference”
refer to “the employer’s knowledge that it may be acting in violation of federal law.” Kolstad v.
American Dental Ass’n, 527 U.S. 526, 535 (1999). However, even if malice or reckless indifference
is demonstrated, “an employer may not be vicariously liable for the discriminatory employment
decisions of managerial agents where these decisions are contrary to the employer’s good-faith
efforts to comply with Title VII.” Jd. at 545. Employers may meet the Supreme Court’s “good
faith” standard by adopting anti-harassment policies and educating their employees on the
prohibitions against harassment and discrimination in the workplace. Jd. (“The purposes underlying
Title VII are [] advanced where employers are encouraged to adopt antidiscrimination policies and to
educate their personnel on Title VII’s prohibitions.”)

Here, Plaintiff is not entitled to an award of punitive damages because she cannot
show that any managerial agent of Defendants acted “with malice or reckless indifference” towards
her rights. First, Plaintiff largely bases her claims on actions undertaken by her coworker Mike
Jones. It is undisputed that Jones was not a managerial agent of Defendants. (Huie Decl. q 13;
DeLeon Decl. J 20.) With respect to Miller and Marshall, none of the alleged actions exhibit malice
or reckless indifference.

Even if Plaintiff could show that Marshall or Miller acted maliciously or with
reckless disregard (which Defendants adamantly dispute), her claim for punitive damages still fails

because Defendants made good-faith efforts to comply with Title VII. Defendants maintain strict
33. Case No. 4:18-cv-01402-PJH

DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
&e Ww NN

sa HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

28

LITTLER MENDELSON, P.C.
393 Bush Street
34th F

loor
San Francisco. CA 4104
415 433 1940

Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 34 of 35

policies prohibiting (and designed to prevent) unlawful discrimination, harassment, and retaliation.
Defendants have distributed and made these policies accessible to their employees. (Huie Decl. J] 3,
Exh. A; DeLeon Decl. J 3, Exh. A.) The policies inform employees of the available channels to
address and report actual and perceived violations. (Huie Decl. 7 3, Exh. A; DeLeon Decl. q 3, Exh.
A.) Furthermore, Defendants train their managers and supervisors on the written policies, and
charge them with enforcement. (Huie Decl. | 4; DeLeon Decl. 7 4.) Cumulatively these facts
demonstrate that Defendants have made good faith efforts to comply with and enforce anti-
discrimination/anti-harassment laws, and punitive damages cannot be applied. Accordingly,

summary judgment should be granted as to Plaintiffs punitive damages claim.

VI. CONCLUSION

For the foregoing reasons, Defendants Rudolph & Sletten and Service West
respectfully request that the Court grant summary judgment (or, in the alternative, partial summary
judgment) in their favor on all of Plaintiffs causes of action, and with regard to Plaintiff's request

for punitive damages.

Dated: August 21, 2019
/s/ Kristin E. Hutchins
KRISTIN E. HUTCHINS
DEBORAH 0. OLALEYE
LITTLER MENDELSON, P.C.
Attorneys for Defendant
SERVICE WEST, INC.

Dated: August 21, 2019
/s/ Mark J_ Divelbiss
MARK J. DIVELBISS
LAW OFFICES OF MARK J. DIVELBISS
Attorneys for Defendant
RUDOLPH AND SLETTEN, INC.

34, Case No. 4:18-cv-01402-PJH
DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 
Case 4:18-cv-01402-PJH Document 117 Filed 08/21/19 Page 35 of 35

 

1 SIGNATURE ATTESTATION
2
In compliance with Local Rule 5-1, I, Kristin E. Hutchins, hereby attest that all other
3
signatories listed, and on whose behalf this filing is submitted, concur in the filing’s content and
4

have authorized the filing.

Dated: August 21, 2019 /s/ Kristin E. Hutchins
KRISTIN E. HUTCHINS
DEBORAH O. OLALEYE
LITTLER MENDELSON, P.C.
Attorneys for Defendant
SERVICE WEST, INC.

 

oO A JT DN

10 FIRMWIDE:165913075.2 008333.1015

11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

LITTLER MENDELSON, P.C. 35. Case No. 4:18-cv-01402-PJH

san Fran eh gata DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT;
“sane MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

 

 

 

 
